Pinney, J.
At the time of the rendition of the services in question, the case of Eagle River v. Oneida Co. 86 Wis. *586266, had not been decided. In that case it was held that the statute (R. S. 1818, sec. 752) making it the duty of the district attorney “ to prosecute or defend all actions, civil or criminal, in which the state or county is interested or a party in the circuit court,” was not applicable to such cases on appeal in the supreme court; and it is said that up to that time a difference of opinion among attorneys prevailed as to what was the law on this subject. The contention of the defendant is that the services were rendered by the plaintiff without expectation of receiving pay therefor, and that both plaintiff and defendant supposed at the time that they were rendered under the general employment of the plaintiff as district attorney. The circuit court found accordingly, and that no promise could be implied to pay for such services. Upon this ground the plaintiff’s right of recovery was denied. As already stated, there was no bill of exceptions in the case, and, of course, no exceptions to the finding. As the pleadings — or what the law considers such — and the findings support the judgments appealed from, whether the court arrived at a correct conclusion cannot now be reviewed. Treloar v. Osborne, ante, p. 461.
By the Oourt.— The judgments appealed from are affirmed.
BaRdeen, J., took no part.